EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17 and 21, drawn to an apparatus, classified in F16K 27/12.
II. Claims 18-20, drawn to a method, classified in F04B 53/10.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can moved without turning or the method does not have locking surfaces.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious search and examination burden on the examiner as different, specific areas of art would need to be searched and considered.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jessie Herrera on 2/16/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17 and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessie Herrera on 2/16/22.

The application has been amended as follows: 

	In claim 1, line 17 of the claim, after “locking surfaces;”, delete “and”.
	In claim 1, at the end of the claim, insert, --; and
	wherein the body of the second actuator comprises a plurality of guide blocks; and each wedge of the plurality of wedges comprises a guide slot formed in a 
	Cancel claim 6.
	In claim 7, line 1 of the claim, after “claim”, change “6” to --1--.
	In claim 8, line 1 of the claim, after “claim”, change “6” to --1--.
	In claim 9, line 12 of the claim, after “guide slots”, insert --wherein the body of the second actuator comprises the plurality of guide blocks and the plurality of guide slots are formed on the plurality of wedges and each guide slot includes a guide block of the plurality of guide blocks disposed at least partially in the respective guide slot--.
	Cancel claims 11 and 18-20.
	In claim 12, line 1 of the claim, after “claim”, change “11” to --9--.
	In claim 21, line 17 of the claim, after “locking surfaces;”, delete “and”.
	In claim 21, at the end of the claim, insert, --; and
	wherein the body of the second actuator comprises a plurality of guide blocks; and each wedge of the plurality of wedges comprises a guide slot formed in a respective tapered interfacing surface of the set of one or more tapered interfacing surfaces of the respective wedge, and each guide slot includes a guide block of the plurality of guide blocks disposed at least partially in the respective guide slot--.

Reasons for Allowance
Claims 1-5, 7-10, 12-17, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is a locking assembly having the combination of the body of the second actuator has a plurality of guide blocks with each wedge of the plurality of wedges has a guide slot formed in a respective tapered interfacing surface of the set of one or more tapered interfacing surfaces of the respective wedge with each guide slot includes a guide block of the plurality of guide blocks disposed at least partially in the respective guide slot in combination with the rest of the device as cited in claims 1, 9 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses similar locking devices.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921